New Wave Energy Corp. v Energymark, LLC (2022 NY Slip Op 00544)





New Wave Energy Corp. v Energymark, LLC


2022 NY Slip Op 00544


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND BANNISTER, JJ.


39 CA 21-00617

[*1]NEW WAVE ENERGY CORP., JOHN LUDTKA AND NICHOLAS JERGE, PLAINTIFFS-APPELLANTS,
vENERGYMARK, LLC, AND KEVIN CLOUGH, DEFENDANTS-RESPONDENTS. 


THE KNOER GROUP, PLLC, BUFFALO (ALICE J. CUNNINGHAM OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
COLLIGAN LAW LLP, BUFFALO (KEVIN T. O'BRIEN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Henry J. Nowak, J.), entered April 13, 2021. The order denied plaintiffs' motion to compel and granted defendants' cross motion for a protective order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court